Citation Nr: 0713835	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  06-34 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from June 1948 to May 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
September 2005.  A statement of the case was issued in March 
2006, and a substantive appeal was received in October 2006.  

In April 2007, the veteran's representative submitted a 
motion to have the case advanced on the docket due to the 
veteran's advanced age.  The motion was granted by the Board 
in May 2007 pursuant to 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).   


FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The November 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the November 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the November 2004 letter was sent to the appellant 
prior to the June 2005 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a November 2004 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  The veteran has also been 
provided with a March 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, have been obtained.  Also, the veteran 
was afforded a VA audiological examination in June 2005, and 
no further VA examination is necessary.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for bilateral hearing loss.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 
C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The record reflects that the veteran's hearing loss currently 
meets the regulatory thresholds to be considered disabling.  
On VA examination in June 2005, audiometric testing revealed 
auditory thresholds of greater than 40 decibels for several 
of the relevant frequencies in each ear.  The only remaining 
question is whether the current hearing loss is related to 
the veteran's service. 

As noted earlier, the veteran was afforded a June 2005 VA 
audiological examination for his claim.  The veteran reported 
to the examiner that he served in the Navy for 4 years as an 
aviation ordinance man.  He reported in-service noise 
exposure from jet engines and 5" guns without hearing 
protection.  He also reported post-service noise exposure 
from working in a steel fabricating factory and admitted to 
wearing hearing protection only late in his career when it 
was mandated by Occupational Safety and Health Administration 
(OSHA).  After examining the veteran's hearing and reviewing 
the veteran's claims file, the VA audiologist diagnosed the 
veteran with moderate to severe high frequency sensorinueral 
hearing loss.  The examiner noted that the veteran has a 
history of significant post-service noise exposure.  As a 
result, it was not possible for the examiner to delineate 
whether the current hearing loss was the result of in service 
or post-service noise exposure without resorting to 
speculation.  

With regard to the June 2005 VA opinion, the Board finds that 
it is of little, if any, probative value on the question of a 
nexus to service since the examiner indicated that an opinion 
as to service or post-service etiology would be speculative.  
In other words, the opinion cannot be viewed as being 
favorable or unfavorable to the veteran's contention.  
Moreover, it cannot be viewed as giving rise to a reasonable 
doubt.  See 38 C.F.R. § 3.102 (by reasonable doubt is meant 
... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Bostain v. West, 11 Vet. App. 124, 127 (1998).

Although the veteran is competent to report symptoms he 
perceives to be manifestations of disability, questions of 
medical causation must be addressed by medical experts.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the present 
case, the only competent evidence regarding a nexus to 
service are the veteran's service medical records, and they 
are unfavorable to the veteran's claim.  Specifically, at the 
time of the veteran's enlistment examination which was 
conducted in June 1948, testing revealed that his hearing was 
15/15 bilaterally.  Significantly, at the time of the service 
separation examination which was conducted in May 1952, 
whispered voice testing revealed that hearing was 15/15 
bilaterally.  Clinical evaluation of the ears including 
auditory acuity was determined to be normal at that time.  

There is no medical documentation of the presence of hearing 
loss for many years after the veteran's discharge.  In his 
claim received in October 2004, the veteran noted that had 
never been treated for hearing loss.  He has not identified 
any medical care providers who treated him for hearing loss 
after service.  The first and only objective evidence of 
record of hearing loss is found on the aforementioned VA 
audiological examination in June 2005, approximately 53 years 
after service.  This lengthy period without treatment after 
service suggests that there has not been a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  As already noted, VA attempted to obtain a 
medical opinion as to whether the veteran's hearing loss is 
related to service, but the examiner was unable to render an 
opinion without resort to speculation in view of the 
veteran's post-service noise exposure.  

The Board acknowledges the veteran's sincere belief that his 
hearing loss is related to noise exposure during service.  
However, the veteran's case presents an evidentiary picture 
which essentially shows that military medical examiners found 
his hearing acuity to be normal at the end of his period of 
service and that the veteran's hearing loss was only 
medically detected many years after service.  There is simply 
no medical evidence to suggest a link between the current 
hearing loss and the veteran's service which ended in 1952.  
Moreover, it appears from the VA examiner's statement that 
any attempt to render a medical opinion would be speculative.  

After a thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


